In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-18-00381-CR
                                __________________

                    HOSE LENARD SINGLETON, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 221st District Court
                     Montgomery County, Texas
                   Trial Cause No. 18-01-01010-CR
__________________________________________________________________

                           MEMORANDUM OPINION

      A jury found Hose Lenard Singleton guilty of engaging in organized criminal

activity and assessed his punishment at 38 years in prison.1 In three appellate issues,

Singleton challenges his conviction and argues (1) the evidence is insufficient to

support the jury’s finding of guilt, (2) the trial court erred by failing, in open court,



      1
          Tex. Penal Code Ann. § 71.02.
                                           1
to conduct the proceedings required to answer questions the jury asked while

deliberating on its verdict, and (3) the trial court erred by allowing the jury to

consider testimony that described several of Singleton’s prior arrests. We conclude

that Singleton either failed to preserve his issues for our review or that they lack

merit. For the reasons explained below, we affirm the trial court’s judgment.

                                   Background

      In April 2018, a grand jury indicted Singleton for engaging in organized

criminal activity.2 The indictment alleges that, on or about January 23, 2018,

Singleton, as a member of a criminal street gang, appropriated between $2,500 and

$30,000 in cash from the Houston Police Department. The indictment contains two

paragraphs, which the State included to enhance the punishment range that applied

to Singleton’s sentence. These paragraphs allege Singleton had previously been

convicted of committing two felony offenses, one in 2004 and the other in 2015.

      Singleton’s indictment resulted from an undercover investigation of “bank

jugging,” a crime that involves a suspect following the customer of a bank and when

an opportunity arises, taking the customer’s money. The investigation in Singleton’s

case focused on a bank in north Houston. The Houston Police Department opened




      2
          See id.
                                         2
the investigation after the bank and its customers began complaining about

customers of the bank being robbed after leaving the bank.

      During the investigation, a plainclothes officer, employed by the Houston

Police Department, went to the bank with a bank money bag in her hand. When the

officer returned to her SUV, she attached the money bag, which had money inside,

to a steel cable. The other end of the cable was attached to the SUV’s backseat. As

the officer drove away, she noticed another SUV following her, an SUV she had

noticed earlier at the bank.

      The officer drove to a location that she knew other police officers had under

surveillance. In view of the other officers, the plainclothes officer parked and locked

her SUV, leaving the money bag on the backseat. When the officer went into a

nearby store, the SUV that had followed the officer into the parking lot pulled up to

the officer’s SUV. A surveillance video recording, admitted into evidence, shows a

man getting out of the rear passenger seat in the SUV, after parking next to the

officer’s SUV. After the man breaks the passenger window on the officer’s SUV, he

reaches in and tries to take the money bag. But the cable prevented the man from

retrieving the money bag from inside the officer’s SUV. After a short chase, several

officers involved in the surveillance operation stopped the SUV as it drove away



                                          3
from the parking lot. After stopping the SUV, the police discovered two men inside:

Charles Price, the driver, and Singleton, the passenger in the backseat.

      Several police officers testified in Singleton’s trial. One explained that he has

experience working on cases for the Houston Police Department that involve

investigating gang-related crimes. According to the officer, who participated in the

investigation that led to Singleton’s arrest, Singleton “is a member of a criminal

street gang named Hustle Under Pressure[,]” and he is also affiliated with a gang

named 5400 Rand Street Soldiers. The officer also testified that, on previous

occasions, police had arrested Singleton with other members of Hustling Under

Pressure and 5400 Rand Street Soldiers gangs. According to the officer, street gangs

engage in the crime of “bank jugging” because it allows members involved in the

thefts to conceal their involvement from the police. We note during his trial,

Singleton never disputed the State’s claim that he is the person seen in the

surveillance video breaking into the plainclothes officer’s SUV. Instead, in final

argument, Singleton’s attorney argued that “[y]ou did not hear any evidence that

anything [Singleton did] benefited any gang.”

      By its verdict, the jury rejected Singleton’s argument claiming that he did not

break into the plainclothes officer’s SUV to take the money bag while a member of



                                          4
a criminal street gang. After finding Singleton guilty of engaging in organized

criminal activity, the jury found Singleton should serve a thirty-eight-year sentence.3

                             Sufficiency of the Evidence

      In issue one, Singleton argues the evidence is insufficient to support the jury’s

finding that he engaged in organized criminal activity. According to Singleton, the

evidence does not support the jury’s conclusions that Hustling Under Pressure and

5400 Rand Street Soldiers are criminal street gangs or that he committed the theft

while a member of one of those gangs.

      A person commits the offense of engaging in organized criminal activity if,

“as a member of a criminal street gang, the person commits or conspires to commit”

one or more of the enumerated list of offenses, a list that includes theft.4 Under the

Penal Code, the term criminal street gang is defined as “three or more persons

having a common identifying sign or symbol or an identifiable leadership who

continuously or regularly associate in the commission of criminal activities.”5

      When evaluating a defendant’s claim that the evidence is insufficient to

support his conviction, we review all the evidence admitted in the trial in the light


      3
          Based on the evidence showing that Singleton had committed two prior
felonies, the trial court instructed the jury to consider punishing him in the range of
at least twenty-five to ninety-nine years or life.
       4
Id. § 71.02(a)(1) (listing theft as one of the enumerated offenses).
       5
Id. § 71.01(d).
                                             5
that favors the jury’s verdict.6 Reviewing the evidence in that light, we then decide

whether the evidence allowed the jury to find the defendant committed the elements

of the crime at issue based on a standard of beyond a reasonable doubt. 7 The jury is

the ultimate authority on the credibility of witnesses and the weight to be given to

their testimony. 8 A reviewing court must give full deference to the jury’s

responsibility to fairly resolve conflicts in the testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts.9 When a record

contains conflicting inferences, we must presume that the jury resolved the facts in

a manner that favors its verdict and defer to that resolution.10 In our review, we

examine the combined and cumulative force of all the evidence to decide whether

the inferences the jury made are reasonable. 11

      While a jury cannot arrive at its verdict based on “mere speculation or

factually unsupported inferences or presumptions,” the State need not produce direct




      6
        Brooks v. State, 323 S.W.3d 893, 902 n.19 (Tex. Crim. App. 2010) (citing
Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hooper v. State, 214 S.W.3d 9, 13
(Tex. Crim. App. 2007).
      7
Id.
      8
        Penagraph v. State, 623 S.W.2d 341, 343 (Tex. Crim. App. 1981).
      9
        Hooper, 214 S.W.3d at 13.
      10
         Brooks, 323 S.W.3d at 899 n.13; Clayton v. State, 235 S.W.3d 772, 778
(Tex. Crim. App. 2007).
      11
         Clayton, 235 S.W.3d at 778.
                                        6
evidence to prove its case. 12 Circumstantial evidence is as probative as direct

evidence in establishing guilt, and circumstantial evidence alone may be sufficient

to support a jury’s finding that the defendant is guilty of the crime on which he was

tried.13 In our review, each fact need not point directly to the defendant’s guilt as

long as the cumulative force of the incriminating circumstances offer sufficient

support for the jury’s determination that the defendant is guilty. 14 And while “the

parties may disagree about the logical inferences that flow from undisputed facts,

[w]here there are two permissible views of the evidence, the fact finder’s choice

between them cannot be clearly erroneous.” 15

      In Singleton’s case, the jury heard testimony from several police officers. Two

of the officers described their respective experiences with investigations involving

criminal gangs. As previously noted, one of the officers testified that Singleton is a

member of Hustling Under Pressure and is affiliated with 5400 Rand Street Soldiers.

The other officer testified that Singleton is a member of Hustling Under Pressure.

The jury heard testimony describing the system police use to classify groups as

criminal street gangs. The jury also heard testimony stating that the police have



      12
         Hooper, 214 S.W.3d at 15-16.
      13
         Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016).
      14
         Hooper, 214 S.W.3d at 13.
      15
         Evans v. State, 202 S.W.3d 158, 163 (Tex. Crim. App. 2006).
                                         7
classified Hustling Under Pressure and 5400 Rand Street Soldiers as criminal street

gangs in databases used and relied on by police departments to investigate gang-

related crimes. 16 The officers testified that Hustling Under Pressure is a gang with

operations in greater Houston. According to one of the officers, Singleton met the

following four criteria used by police to determine whether a crime was committed

while an individual was as a member of a gang: (1) Singleton admitted gang

membership on a prior occasion, which did not involve a judicial proceeding; (2) a

reliable informant or other individual identified Singleton as a member of the

criminal street gangs previously described; (3) an informant or other individual of

unknown reliability corroborated Singleton’s identification as a gang member; and

(4) police had arrested Singleton or taken him into custody with other known street

gang members for other offenses or conduct that, according to the officers, was

suggestive of activity in a criminal gang.17

      The evidence the jury considered in the trial includes photographs from

Kenneth Robinson’s social media account. One of the officers testified that

Robinson is a member of the gangs Hustling Under Pressure and 5400 Rand Street

Soldiers. Singleton is depicted in pictures taken from Robinson’s account with other



      16
           See Tex. Code Crim. Proc. Ann. art. 67.051.
      17
           See id. art. 67.054(b)(2)(C).
                                         8
people who the officer testified were known by police to be members of Hustling

Under Pressure or the 5400 Rand Street Soldiers. In one of the photos, Singleton is

standing by Jeremiah Lowe. According to the testimony of one of the officers, Lowe

is a founding member of Hustling Under Pressure. The photo, which was copied

from Robinson’s social media account, is captioned “Just like brothers.” In another

of the photos, Singleton is standing in front of a gas station with several other men.

The officer testified that the gas station is frequented by members of 5400 Rand

Street Soldiers. The officer testified that the men standing in the photo with

Singleton are also known members of that gang. In closing argument, Singleton’s

attorney suggested the evidence existed because Singleton grew up in the area so he

knows people who are members in gangs.

      Singleton argues the evidence admitted in the trial is insufficient to allow the

jury to infer that Hustling Under Pressure and 5400 Rand Street Soldiers continually

or regularly engage in criminal activity. Building upon that premise, Singleton

concludes the testimony by the officers that classified the two groups as criminal

street gangs is so conclusory it is unreliable and without probative force. We disagree

with Singleton’s premise and his conclusion. The evidence shows that Singleton and

persons known to be members of one of these two gangs robbed a bank customer

shortly after that customer left a bank in 2016. The jury also heard the testimony of

                                          9
a detective with the Miami-Dade Police Department, who explained that in 2015,

the Miami-Dade police arrested Singleton for his role in robbing a bank customer

after following the customer from the bank. Singleton was subsequently convicted,

in Florida, for his role in that theft. According to one of the officers employed by the

Houston Police Department, the other individual with whom Singleton was arrested

in Florida belongs to the 5400 Rand Street Soldiers. We conclude the evidence

describing Singleton’s gang membership and gang-related activities allowed the jury

to infer, as a reasonable factfinder, that in January 2018, when Singleton broke into

the officer’s SUV to take the money bag from her car, he was a member of at least

one criminal street gang.

      We also reject Singleton’s argument claiming the evidence is insufficient to

allow the jury to tie the theft from the officer’s SUV to Singleton’s membership in

a criminal gang.18 To connect the two, the State needed to prove “some nexus or

relationship between the commission of the underlying offense and the defendant’s

gang membership.”19 But proving such a nexus did not require the State to introduce

evidence proving exactly why Singleton attempted to steal the money bag from




      18
          See id. art. 71.02(a).
      19
          Zuniga v. State, 551 S.W.3d 729, 739 (Tex. Crim. App. 2018); see also Villa
v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017).
                                         10
inside the SUV.20 To decide if the evidence is sufficient to establish the required

nexus, we review the evidence before the jury in the trial to determine whether there

is enough evidence for which the jury could reasonably infer that Singleton broke

into the SUV to steal the money bag while Singleton was “acting pursuant to his role

or capacity” as a member of a criminal street gang.21

      We conclude the answer is yes. Here, the jury heard evidence that Singleton

belongs to gangs with reputations for targeting bank customers seen leaving banks.

The evidence shows that Price, who drove the getaway car and was involved in the

theft, is also a member of a gang. Singleton had a prior conviction for a robbery that

involved bank jugging, and the evidence also allowed the jury to conclude that the

theft involved others who were members of criminal gangs. We find the record

contains enough evidence to allow the jury to infer that Singleton committed the

theft from the officer’s SUV in his role as a member of a criminal gang. 22 Because

Singleton’s first issue lacks merit, it is overruled.




      20
          See id.
      21
 Id.
       22
          See Tex. Code Crim. Proc. Ann. art. 38.04; Tex. Penal Code Ann. § 71.02;
see also Brooks, 323 S.W.3d at 902 n. 19; Clayton, 235 S.W.3d at 778; Hooper, 214
S.W.3d at 13.
                                        11
                               Evidence of Prior Arrests

      For convenience, we address issue three before addressing the arguments that

Singleton raises in his second issue. In issue three, Singleton argues the trial court

erred by admitting testimony from a detective employed by the Miami-Dade Police

Department and a police officer employed by the Houston Police Department to

testify about the circumstances behind several of Singleton’s prior arrests. During

the trial, Singleton’s attorney objected to the evidence and asked the trial court to

exclude it under Rule 404(b). Rule 404(b) is a Rule of Evidence that generally

prohibits a party from introducing evidence about crimes or other bad acts “to prove

that on a particular occasion the person acted in accordance with the character or

trait.”23 During the trial, the State argued the evidence about Singleton’s prior arrests

was admissible to rebut Singleton’s claim that he was not a member of any criminal

street gangs and to proving Singleton engaged in an organized criminal activity when

he broke into the officer’s SUV. Singleton also argued the evidence of the arrests

would be more prejudicial than it was probative to proving the elements associated

with the crime of engaging in organized criminal activity.24




      23
           Tex. R. Evid. 404(a).
      24
           See id. 403.
                                           12
      The trial court conducted a hearing outside the presence of the jury to decide

whether to admit the evidence about Singleton’s prior arrests. When the hearing

ended, the trial court ruled that the State could introduce evidence describing the

circumstances behind three of Singleton’s prior arrests because, during the trial,

Singleton’s attorney had implied while cross-examining witnesses before the jury

that Singleton was not a member of a street gang. In his brief, Singleton argues the

trial court should not have admitted the evidence describing his prior arrests because

the trial court was incorrect about whether his attorney had opened the door to this

evidence when cross-examining the State’s witnesses. According to Singleton, his

attorney had the right to cross-examine the State’s witnesses to rebut their

suggestions claiming Singleton belongs to criminal gangs.

      We review a defendant’s complaint about a ruling in admitting or excluding

evidence using an abuse-of-discretion standard. 25 Thus, in deciding whether any

error occurred, the defendant must establish the ruling that is the subject of his




      25
        See Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018)
(explaining that appellate courts review rulings admitting evidence under an abuse
of discretion standard); Dabney v. State, 492 S.W.3d 309, 318 (Tex. Crim. App.
2016) (stating that appellate courts review rulings admitting evidence about a
defendant’s other crimes, wrongs, or acts under an abuse of discretion standard).
                                         13
complaint on appeal was one that “lies outside the zone of reasonable

disagreement.”26

      Generally, “[e]vidence of extraneous offenses is not admissible during the

guilt phase of a trial to prove that the defendant committed the charged offense in

conformity with a bad character.”27 Yet there are many exceptions to this rule.28

When the defendant is indicted for engaging in organized criminal activity, evidence

of his prior arrests when the prior arrests involve other gang related activity may be

admitted if the defendant’s attorney, either in opening statement or during the cross-

examination of some witness, suggests the defendant is not in a gang. 29 In

Singleton’s trial, Singleton’s attorney asked the State’s first witness, a Houston

police officer, whether every defendant the officer had arrested for jugging involved

gang activity and whether “jugging is possible without being a member of a gang.”

When on direct, the officer had testified that Singleton, in the officer’s opinion, is a

member of a criminal street gang. Nonetheless, the questions we noted above, as

well as others, are the reasons the trial court concluded that Singleton’s attorney,



      26
          See Gonzalez, 544 S.W.3d at 370.
      27
          Devoe v. State, 354 S.W.3d 457, 469 (Tex. Crim. App. 2011) (citing Tex.
R. Evid. 404(b)).
       28
          Tex. R. Evid. 404(b)(2).
       29
          See Patterson v. State, 496 S.W.3d 919, 929 (Tex. App.—Houston [1st
Dist.] 2016, pet. ref’d).
                                        14
through questioning the officer, was implying that Singleton was not in a gang.

While it is debatable whether these types of questions were asked merely to rebut

opinions about Singleton’s membership in gangs, or whether instead the questions

informed the jury of Singleton’s defense—his claim that he never belonged to a

gang—the trial court’s ruling is one that falls in the zone of reasonable disagreement.

For that reason, we find no abuse of discretion occurred when the trial court allowed

the State to introduce evidence describing Singleton’s prior, gang-related, arrests.

      We further conclude the trial court did not abuse its discretion when it found

the evidence more probative than prejudicial, not merely cumulative, of other

evidence that suggests Singleton is a member of criminal gangs. 30 Courts must

balance four factors under Rule 403 to decide whether to admit evidence over an

objection under Rule 403.31 These factors are (1) the probative value the evidence

has in the specific case, (2) the potential the evidence has in the case to impress the

jury in some irrational but indelible way, (3) the time needed by the party that desires

to offer the evidence during the trial, and (4) how badly the party that wants to

introduce the evidence needs it to meet its burden of proof at trial. 32




      30
         Tex. R. Evid. 403.
      31
Id.
      32
         See Colone v. State, 573 S.W.3d 249, 266 (Tex. Crim. App. 2019).
                                        15
      Here, the State needed to prove that, when Singleton broke into the SUV to

take the money bag , he committed the theft as a member of a criminal street gang.33

Thus, the trial court could have reasonably concluded that evidence showing

Singleton had on prior occasions participated in other crimes involving others known

to be members of criminal gangs was some evidence that the offense on which he

was tried was one committed to further some activity associated with his gang. 34

      It did not take much time for the State to develop the evidence related to

Singleton’s prior arrests, and it was not unnecessarily cumulative of other evidence

admitted in the trial. The evidence describing Singleton’s prior arrests suggests those

crimes occurred in similar contexts, thefts from customers shortly after the

customers left the bank. Because the thefts have similarities, thefts from bank

customers that involved multiple individuals belonging to criminal gangs, we agree


      33
          See Tex. Penal Code Ann. § 71.02.
      34
          See Patterson, 496 S.W.3d at 930 (explaining that evidence relevant to
defendant’s gang membership admissible when the evidence was relevant to the
defendant’s motive in committing the murder at issue in his trial); Hernandez v.
State, 52 S.W.3d 268, 282 (Tex. App.—Corpus Christi 2001, no pet.) (in a case in
which the State charged the defendant with engaging in an organized criminal
activity, overruling complaint in the appeal challenging the trial court’s ruling
admitting evidence revealing other instances connecting the defendant with
activities associated with a street gang); Roy v. State, 997 S.W.2d 863, 867 (Tex.
App.—Fort Worth 1999, pet. ref’d) (explaining the trial court had the discretion to
admit activity, evidence showing the defendant had, on prior occasions, engaged in
gang-related activities when the defendant was on trial under an indictment charging
him with engaging in organized criminal activity).
                                         16
with the trial court’s implied finding that the evidence was highly probative. The

trial court also sought to ensure that the jury did not get an irrational impression from

the evidence describing Singleton’s prior arrests. For instance, the court refused to

allow the State to introduce all the evidence that it wanted to introduce about each

of Singleton’s prior arrests. In the charge, the trial court instructed the jury that it

could not consider testimony describing Singleton’s prior offenses or bad acts unless

it found he committed those offenses beyond reasonable doubt. Even more, the trial

court instructed the jury that it could consider the evidence only when evaluating

Singleton’s motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.

      We conclude the trial court did not abuse its discretion by admitting the

evidence describing Singleton’s prior arrests. Because no abuse of discretion

occurred, we overrule Singleton’s third issue.

                                   Appellate Record

      In issue two, Singleton argues the trial court erred when it failed to require the

court reporter to create a record sufficient to allow him to show the method the trial

court used to respond to several questions the jury sent the trial court while the jury

was deliberating its verdict. To support his argument, Singletons relies on article

36.27 of the Code of Criminal Procedure. Article 36.27 requires that trial courts

                                           17
respond to the questions sent to it by a jury when it is deliberating “in open court

unless expressly waived by the defendant.”35 Article 36.27 also states that all

proceedings in felony cases “shall be a part of the record and recorded by the court

reporter.”36

      Here, the clerk’s record shows that while it was deliberating on guilt, the jury

sent the trial court these four questions: (1) “How many times has [Singleton] self-

admitted to be[ing] a gang member during or after arrest[;]” (2) “How many times

has [Singleton] be[en] identified as a gang member by a police officer[;]” (3) “Do

they have a legacy green card on him, if so when was it written? We would like

[Sergeant Ponder] testimony during direct[;]” and (4) “How many documented

members in [Hustling Under Pressure].” While deliberating on punishment, the jury

sent the trial court one more question, asking “What happens if we can’t come to [a]

unanimous decision[.]” The Clerk’s Record shows the trial court responded to the

jury’s last question by instructing the jury “[y]our decision must be unanimous.

Please continue deliberate.” The District Clerk placed copies of the above five

questions and the trial court’s response to the last question in the Clerk’s Record.




      35
           See Tex. Code. Crim. Proc. Ann. art. 36.27.
      36
Id.
                                         18
That said, the questions and the court’s answer to the last question do not appear in

the record the court reporter created of the proceedings.37

      In response to Singleton’s argument, the State suggests the record “is silent as

to whether the trial court notified Singleton of [the] questions.” As we understand

the State’s argument, the State claims Singleton cannot now show what the trial court

did in response to the first four of the above questions. As to the last of the questions,

the State argues the trial court responded in writing, as reflected in the Clerk’s

Record, and its response did not amount to a new instruction that altered the

instructions the trial court had already given the jury in the charge. Given the record

that exists, the State concludes Singleton cannot now establish whether he suffered

any harm.

      While article 36.27 is mandatory, “it is incumbent upon a defendant to bring

the easily correctable error to the judge’s attention by objection or formal bill of

exception or the acts of the trial court are presumed consistent with the statute.”38

The record does not show that Singleton ever asked the trial court to assemble the

jury in open court in response to the first four questions, which we described above.

Singleton also failed to bring the trial court’s attention to his complaint by objecting



      37
Id.
      38
           See Smith v. State, 513 S.W.2d 823, 829 (Tex. Crim. App. 1974).
                                          19
to the manner the court handled its response or by filing a bill of exception showing

that the trial court never notified his attorney about whether the court intended to

respond to the questions and if so, how it intended to handle its response. And, while

the trial court apparently responded to the fifth question, a question the jury sent the

court while deliberating on Singleton’s punishment, the written response the trial

court made to that question, which is in the Clerk’s Record, did not provide the jury

with any new information that went beyond the instructions the trial court already

had given the jury in the charge.39

      To preserve complaints for appellate review, the record must show the

complaining party made the trial court aware of the complaint through a timely

request, objection, or motion that stated the grounds for the ruling the party wanted

unless they were apparent from the context.40 “It is usually the appealing party’s

burden to present a record showing properly preserved, reversible error.”41

      We conclude Singleton has not established that he did not agree to waive his

right to have the trial court address the questions the jury sent the trial court before

all parties while in open court. We further conclude that Singleton has not shown



      39
         See McGowan v. State, 664 S.W.2d 355, 358 (Tex. Crim. App. 1984).
      40
         See Tex. R. App. P. 33.1(a); Lovill v. State, 319 S.W.3d 687, 691-92 (Tex.
Crim. App. 2009).
      41
         Word v. State, 206 S.W.3d 646, 651-52 (Tex. Crim. App. 2006).
                                        20
how he was harmed even if he did not waive his right to have the trial court address

the jury’s written questions in open court. 42 To hold in Singleton’s favor would

require that we speculate to what occurred, and to conclude, based on our

speculation, that the manner the trial court handled the questions violated the

requirements of article 36.27. 43 We cannot speculate our way to a ruling reversing

the trial court’s judgment. For that reason, we overrule Singleton’s second issue

because it was not preserved properly for our review.

                                        Conclusion

      We hold that Singleton’s issues are either without merit or not properly

preserved for our review. For those reasons, we affirm Singleton’s conviction and

the trial court’s judgment.

      AFFIRMED.

                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice



      42
          Tex. Code Crim. Proc. Ann. art. 36.27.
      43
Id. (directing the trial court to answer communications from the jury in open
court unless the defendant expressly waives that right); see also Word, 206 S.W.3d
at 652 (finding that the defendant waived his complaint about the court reporter’s
failure to record the manner the court handled responding to the written questions
the jury sent the court while deliberating when the defendant failed to object at trial
to the court reporter’s failure to provide him with a record of all the proceedings in
the trial).
                                              21
Submitted on August 10, 2020
Opinion Delivered October 28, 2020
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       22